Citation Nr: 0821635	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-00 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.

In May 2007, the Board denied entitlement to service 
connection for hypertension, tinnitus and hearing loss and 
remanded the claim for service connection for a duodenal 
ulcer to the AMC/RO to afford the veteran due process and for 
other development.  Following completion of the Board's 
requested actions, the AMC/RO continued the denial of the 
claim (as reflected in an April 2008 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  By a decision dated in April 1967, the Board determined 
that entitlement to service connection for duodenal ulcer was 
not warranted.

3.  Evidence received since the April 1967 decision relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a duodenal ulcer but does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1967 Board decision which determined that 
entitlement to service connection for a duodenal ulcer is 
final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 
(2007). 

2.  New and material evidence to reopen the claim for service 
connection for a duodenal ulcer has not been received.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2003, May 2007 and September 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO in 
September 2003.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation. "  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, following the initial rating action in 
September 2003, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in May and September 2007.  The letters 
informed the appellant of what constituted new and material 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in April 2008 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

New and Material Evidence

The claim for service connection for duodenal ulcer disease 
was previously denied by the Board in April 1967 because it 
was determined that a duodenal ulcer was not present in 
service and not diagnosed until more than 6 years after 
service and was not then shown as causally related to 
service.  Because there was no appellate body to which the 
veteran could appeal that decision at the time of its being 
rendered and he did not request reconsideration of the 
decision, the Board's decision became final.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1100.  The present appeal derives 
from a claim to reopen filed in November 2002.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006)

The evidence of record when the claim was previously denied 
included service treatment records, which were silent as to 
treatment or findings relating to an ulcer.  A duodenal ulcer 
was first diagnosed in June 1952, several years after 
service, but the ulcer was not related to service by 
competent medical authorities.

The veteran asserts that he has a duodenal ulcer related to 
service.  Treatment records dating back to May 2000 have been 
associated with the claims folder.  In May 2000, he denied 
any gastrointestinal symptoms.  During a June 2002 office 
visit to J.T.Z., M.D., private physician, the veteran related 
that he was status post subtotal gastrectomy for a bleeding 
ulcer in 1963.  He denied any symptoms, and was asymptomatic 
on physical examination.  Notably, although the veteran was 
seen for a variety of disorders, the records reflect that the 
veteran routinely denied abdominal pain and the records do 
not demonstrate other gastrointestinal complaints or current 
treatment for a duodenal ulcer.  See e.g. January 2004 and 
April 2003 physical examinations.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in 1967, the claim 
failed because the evidence did not demonstrate an 
association between the claimed duodenal ulcer disability and 
service.  The evidence recently submitted, while new in that 
it has not been previously reviewed by VA, is not material, 
as the newly submitted evidence still fails to competently 
demonstrate an association between a duodenal ulcer and the 
veteran's military service.  In other words, when considered 
with previous evidence of record, the new evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim.

The evidence even fails to demonstrate a current duodenal 
ulcer.  A veteran seeking disability benefits must establish 
the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Even where there is evidence of an 
injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Under 
the circumstances, the evidence is new but does not raise a 
reasonable possibility of substantiating the claim.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a duodenal ulcer, the appeal is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


